COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-029-CV
 
 

IN
RE JEFFREY TOD HOLDEN                                                    RELATOR
                                                                                                        
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
MEMORANDUM OPINION[1] AND JUDGMENT
 
------------
 
On January 29, 2007, we issued an opinion and
order that dismissed as moot Relator Jeffrey Tod Holden=s
petition for writ of mandamus, ordered that Relator=s
supplemental petition for writ of mandamus be filed under the separate cause
number 2-07-029-CV, and ordered Relator to pay the $75 mandamus filing
fee.  Relator complied with our order and
paid the $75 mandamus filing fee.




While Relator=s
supplemental petition for writ of mandamus was pending, the Honorable Nancy
Berger took office and is now presiding over the 322nd District Court in
Tarrant County, the trial court in which the underlying case is still pending.  Consequently, pursuant to Texas Rule of
Appellate Procedure 7.2(b), we abated and remanded this proceeding to allow her
to reconsider the December 18, 2006 rulings made by the original Respondent,
the Honorable Frank Sullivan.  See
Tex. R. App. P. 7.2(b).     
The Honorable Nancy Berger has complied with our
order.  She submitted a letter to this
court stating that it is her opinion Athat the
evidence presented at the December 18, 2006 hearing was sufficient for the
trial judge, Honorable Frank Sullivan, to have made the rulings that he made@ and
that she concurred with the rulings. Consequently, we may now consider Relator=s
supplemental petition for writ of mandamus. 

Mandamus relief is proper only to correct a clear
abuse of discretion when there is no adequate remedy by appeal.  In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135‑36 (Tex. 2004) (orig. proceeding).  Having reviewed Relator=s
supplemental petition for writ of mandamus, we hold that Relator has not
demonstrated that mandamus relief is proper. 
See id.  Therefore, the
court is of the opinion that relief should be denied.  Accordingly, Relator=s
supplemental petition for writ of mandamus is denied.  




Real Party in Interest Bobbie McGehee has filed a
AMotion
to Dismiss Supplemental Petition for Writ of Mandamus Or Alternatively, Motion
to Abate Proceedings.@ 
Because we have denied Relator=s
supplemental petition for writ of mandamus, we deny Real Party In Interest
Bobbie McGehee=s request to dismiss or abate
that supplemental petition. 
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
 
 
PER
CURIAM
 
 
PANEL A:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: April 30, 2007




[1]See Tex. R. App. P. 47.4.